DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook (US#1027524).
Regarding claims 1 and 11, Cook discloses an apparatus for securing mail deliveries, the apparatus comprising: a container 7 dimensioned to receive a mail item, the container comprising an opening dimensioned to receive the mail item and store the mail item within an interior of the container; a frame 8,9 around the perimeter of the opening, the frame having one or more joints 9’,10 to permit the frame to open and close the opening of the container; and a locking mechanism 14,15 in communication with the frame to securely lock the frame in a closed configuration.  Further, regarding claim 11, the frame comprises one or more supports 5 or 6 having a U-shaped portion (U-shaped profile, Fig. 3).  The support 5 of 6 is capable of hanging from a top of a door via its bent upper end (Fig. 3).  It is noted the door is not being claimed.
Regarding claims 2 and 13, wherein the frame is collapsible for storage (Fig. 2).  
Regarding claims 3 and 14, wherein the container is constructed of a flexible material (bag or sack).  
Regarding claim 8, further comprising a brace 13 on the rear side of the container.  
Regarding claim 9, wherein the locking mechanism portion 15 is a lock and key mechanism (Fig. 2).  
Regarding claim 12, wherein the locking mechanism functions to prevent theft of the mail item disposed within the interior of the container as it locks the bag closed (page 1, lines 75-77).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US#1027524) in view of Miller (US#2019/0246828).
Regarding claims 4 and 15, Cook fails to disclose wherein the container is constructed of a waterproof material.  However, as evidenced by Miller, such a configuration is known in the mail delivery art, see waterproof container 6 ([0033], lines 8-11).  Therefore, as evidenced by Miller, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cook by replacing its container material with a waterproof material.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (See MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The substitution of the waterproof material for the container would enhance the protection of the deposited items.
Regarding claim 10, Cook discloses a lock and key mechanism 15 as opposed to a combination locking mechanism.  However, as evidenced by Miller, a lock and key mechanism and a combination locking mechanism are known art recognized equivalents, see [0036], and in as much as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).  Further, as evidenced by Miller, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cook by replacing its lock and key mechanism with a combination locking mechanism.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (See MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The substitution of the combination locking mechanism would provide access to multiple users, if desired, without each user requiring possession of a physical key.
Regarding claim 20, see above analysis of claims 11 and 15.  The door is not being claimed.  Further, the frame is securably bonded to the container at the perimeter of the opening, see Cook, page 1, lines 62-69.
Allowable Subject Matter
Claims 5-7 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In claims 5 and 16, the door is being claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677